Citation Nr: 0202170	
Decision Date: 03/07/02    Archive Date: 03/15/02

DOCKET NO.  00-12 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision dated August 1982 that did not grant service 
connection for injury to the fifth cranial (trigeminal) 
nerve.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from June 1948 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Chicago, Illinois (RO) which denied the benefit 
sought on appeal.

The Board notes that the veteran initiated an appeal with 
respect to four issues including the issue as set forth 
above.  However, in the veteran's May 2000 substantive 
appeal, the veteran indicated that he was only appealing the 
issue of whether there was CUE in the August 1982 rating 
decision in its failure to consider and grant service 
connection for injury to the fifth cranial nerve.

The Board also observes that the RO has not addressed the 
issue of whether the veteran is currently entitled to service 
connection for residuals of injury to the fifth cranial 
nerve.  This issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  In an unappealed rating decision dated August 1982, the 
RO granted service connection for a fracture of the left 
mandible and assigned a noncompensable disability evaluation.  
There was no specific claim for and the RO did not adjudicate 
the issue of service connection for injury to the fifth 
cranial nerve.

3.  The August 1982 rating decision was adequately supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.



CONCLUSIONS OF LAW

1.  The August 1982 rating decision that did not grant 
service connection for an injury to fifth cranial nerve is 
final. 38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5108, 7105 (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 66 
Fed. Reg. 50,318-19 (Oct. 3, 2001) (to be codified as amended 
at 38 C.F.R. § 20.302); 38 C.F.R. § 20.1103 (2001).

2.  The August 1982 rating decision that failed to grant 
service connection for an injury to fifth cranial nerve was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 1991); 66 Fed. Reg. 45,620-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
§§ 3.104, 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126).  The VCAA 
applies to all pending claims for VA benefits, and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his or her claim 
for benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102, 5103 (West Supp. 2001).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See 38 U.S.C.A. § 5103A (West Supp. 
2001).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which is effective 
August 29, 2001. 

The Board notes that where the law or regulations change 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, the 
version of the law or regulations most favorable to the 
appellant applies unless Congress provides otherwise.  Karnas 
v. Derwinski, 1 Vet. App. 308, 313 (1990).  In this case, the 
RO has not developed or considered the veteran's CUE claim 
pursuant to the VCAA.  However, in light of a recent decision 
of the United States Court of Appeals for Veterans Claims 
(Court), the Board's decision to proceed in adjudicating this 
claim does not prejudice the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  Specifically, the Court has held that the VCAA does 
not require remand of all claims pending on its effective 
date, and that because CUE claims are not conventional 
appeals, but rather are requests for revisions of previous 
decisions, provisions of the VCAA are not applicable thereto.  
See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  
Although this holding pertains to an allegation of CUE in a 
decision by the Board, the Board determines that this 
judicial construction is equally applicable when the issue 
involves an allegation of CUE in an otherwise final decision 
by the Regional Office.  As a consequence, VA's duties to 
notify and assist contained in the VCAA are not applicable to 
the veteran's CUE claim.

Historically, the veteran's claim of entitlement to service 
connection for a fracture of the body of the left mandible 
was first considered and granted in an August 1982 rating 
decision.  The veteran was provided notice of this 
determination by VA letter dated in December 1982, and he did 
not appeal this determination.  The RO's August 1982 rating 
decision is final. See 38 U.S.C.A. § 7105 (West 1991).

In December 1998, the veteran filed a claim, in pertinent 
part, asserting that the RO's August 1982 rating decision was 
clearly and unmistakably erroneous.  The veteran asserted 
that the RO, in the August 1982 rating decision, should have 
adjudicated and granted the issue of service connection for 
injury to the fifth cranial nerve.  The veteran's 
representative argued that evidence of record at the time of 
the August 1982 rating decision showed that the veteran had 
pain and sensitivity to heat, cold and on percussion, thus, 
warranting service connection and a compensable evaluation 
under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 
8305 (2001).  

In a December 1999 rating decision, the RO determined that 
the August 1982 rating decision was clearly and unmistakably 
erroneous in failing to properly evaluate wounds to the 
veteran's neck and right thigh, but that there was no clear 
and unmistakable error in not granting service connection and 
awarding a compensable evaluation for injury to the fifth 
cranial (trigeminal) nerve.  

The pertinent evidence of record at the time of the August 
1982 rating decision consisted of the veteran's service 
medical records and a VA examination report dated May 1982.  
A Physical Examination report dated June 1948 showed that the 
veteran reported a normal mouth, nose, and throat upon 
entering service.  The veteran was subsequently wounded in 
action in August 1950.  A November 1950 Casualty Report shows 
that the veteran incurred a missile wound to the neck with 
perforation in August 1950, resulting in a compound, 
comminuted fracture of the left mandible body in the region 
of teeth numbers 12 through 14.  Dental records dated 
November 1950 show that the veteran required replacement of 
missing teeth (numbers 12 and 13), which were extracted as a 
result of a combat wound.  

A January 1951 Medical History report shows that the veteran 
incurred a perforating missile wound of the right posterior 
neck, without artery or nerve involvement and a compound, 
comminuted fracture of the left mandible body, in the region 
of teeth numbers 12, 13, and 14, without artery or nerve 
involvement.  According to the history, the veteran had a 
gunshot wound through the right posterior neck, and the 
bullet's course was to the left of teeth 4 and 5, with exit 
through the open mouth.  Examination showed that the gunshot 
wound of the right posterior neck was well healed, despite 
complaints by the veteran of pain just above the clavicle.  
The record also noted that the veteran complained of vague 
pain or sensation going down both lips in October 1950, but 
that a neurological examination was negative.  

Another dental record, dated August 1951, showed that the 
veteran had teeth numbers 1, 12, 13, 16, 17, 20, 21, and 32 
replaced.  Partial dentures were installed in August 1951 and 
August 1955.  Physical examination of the mouth was noted as 
normal at the veteran's June 1951 examination.

Reports of Medical Examination, dated June 1957 and June 
1963, show that the veteran had a scar on the back of his 
neck due to a bullet wound, but that examination of his mouth 
was normal.  The June 1963 examination report also showed 
that the veteran had teeth numbers 1, 16, 17, and 32 
replaced, and a bridge placed between teeth numbers 11 
through 14 and numbers 19 through 22.  Teeth numbers 2 and 5 
were restored.  The veteran was found to be dentally 
qualified on both occasions.  

A November 1968 Report of Medical History, for retirement 
purposes, shows that the veteran reported that he did not 
experience any severe tooth or gum problems.  The 
corresponding Report of Medical Examination noted that the 
veteran had a normal mouth and throat, and that the veteran 
had a scar on the back of his head.  

In May 1982, the veteran was afforded a VA examination.  
According to the examination report, the veteran complained 
that his teeth were sensitive to hot and cold temperatures.  
The veteran also complained of sensitivity to percussion on 
the lower left side of his jaw.  The veteran reported a 
bullet wound in 1950, which went in the right side of his 
neck and exited through the veteran's left jaw.  Neurological 
examination was negative except for a slightly decreased 
right knee jerk.  Dental examination revealed that the entire 
replacement bridge was sensitive to percussion, indicating 
possible endodontic therapy on one or both abutting teeth, or 
that the bridge was causing trauma due to occlusion.  An x-
ray of the mandible was negative for evidence of a fracture, 
dislocation, or significant bony abnormality.  The examiner 
noted that the veteran did not have a problem with 
temporomandibular joint function.  The examiner opined that 
there was an "appearance of possible endodontically involved 
teeth [number] 22 [through] 19" with sensitivity to heat, 
cold, and percussion.  He also noted that Panorex radiography 
showed "no significant pathology." 

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of clear and unmistakable error.  See 38 C.F.R. § 3.105(a) 
(2001).  The question of whether clear and unmistakable error 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made."  Third, a determination that there was clear 
and unmistakable error must be based on the record and the 
law that existed at the time of the prior adjudication in 
question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

According to the Court clear and unmistakable error is a very 
specific and rare kind of error.  "It is the kind of error, 
of fact or law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be, ipso facto, clear and unmistakable."  Fugo v. 
Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell at 313).  
The Court has defined clear and unmistakable error as 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts.  See 
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1992).  
However, the mere misinterpretation of facts does not 
constitute clear and unmistakable error.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253 (1991).  The Court has also 
held that the failure to fulfill the duty to assist does not 
constitute clear and unmistakable error.  See Crippen v. 
Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. 
App. 377 (1994).

At the time of the August 1982 decision, governing law and 
regulation provided that service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C. § 310 (1982) (currently 
§ 1110); 38 C.F.R. § 3.303 (1982).  

In making its August 1982 decision, the RO considered the 
pertinent evidence of record at that time, including the 
veteran's service medical records and the May 1982 VA 
examination report.  The RO then concluded, in pertinent 
part, that service connection was in order for a fracture of 
the body of the left mandible as shown on the May 1982 rating 
examination and that the disability warranted a 
noncompensable evaluation under the schedule of ratings for 
dental and oral conditions.  The evidence of record at the 
time did not include a diagnosis of injury to the fifth 
cranial nerve.  In fact, neurological examination at that 
time was essentially within normal limits except for slight 
decrease in right knee jerk.  

The essence of a claim of clear and unmistakable error is 
that it is a collateral attack on an otherwise final rating 
decision by a VA Regional Office.  Smith v. Brown, 35 F. 3d 
1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption 
of validity which attaches to that final decision, and when 
such a decision is collaterally attacked, the presumption 
becomes even stronger.  See Fugo at 44.  Therefore, a 
claimant who seeks to obtain retroactive benefits based on 
clear and unmistakable error has a much heavier burden than 
that placed upon a claimant who seeks to establish 
prospective entitlement to VA benefits.  See Akins v. 
Derwinski, 1 Vet. App. 228, 231 (1991).  To the extent that 
the veteran's claim constitutes an assertion that the correct 
facts as they were known at the time of the 1982 RO decision 
were not before the adjudicator, it must fail.  It is clear 
that the service medical records as well as the report of VA 
examination were before the adjudicator.  That evidence 
contains medical findings which could reasonably support a 
grant of service connection for residuals of fracture of the 
left mandible, but which do not compel a decision on an issue 
that was neither stated in the veteran's claim nor supported 
by clinical findings on examination.  Neither the veteran's 
service medical records nor the post-service VA examination 
indicate that the veteran's fifth cranial nerve was injured.  
There was no competent evidence of record that indicated that 
the veteran had incurred an injury to the fifth cranial nerve 
during service.  In this regard, the Board observes that 
service medical records refer to only one complaint of pain 
or sensation in the lips, that neurological examination was 
negative, and that no diagnosis was made.  Further, the Board 
notes that, upon discharge, the veteran denied experiencing 
any tooth or mouth problems.  The May 1982 examiner noted the 
veteran's complaints of sensitivity to heat, cold, and 
percussion on the lower left side of the veteran's jaw, but 
also indicated that there was the possibility that endodontic 
therapy was needed on one or both teeth that abutted the 
veteran's replacement bride as the entire bridge was 
sensitive to percussion.  Neither the dental examiner nor the 
neurological examiner noted any cranial nerve impairment as 
the basis for the veteran's complaints.  The record simply 
does not suggest that the adjudicators did not have all facts 
known at the time.  Rather, it is clear that the adjudicators 
reviewed the medical evidence and granted service connection 
for the condition present.

To the extent that this claim is a disagreement with how the 
RO weighed or evaluated the evidence that was of record and 
with the way statutory or regulatory provisions extant at the 
time were applied, the former error is not of the sort that 
is undebatable, and it is not clear and unmistakable.  Fugo, 
supra.  Regarding the latter assignment of error, the veteran 
contends in essence that the RO failed to adjudicate a claim 
for injury to the fifth cranial nerve.  Again, the Board 
notes that the veteran did not claim this disability nor did 
the evidence of record at the time indicate that the veteran 
had any injury to the fifth cranial nerve such that a claim 
could have been implicitly found by the RO.  The governing 
legal criteria required then and still requires that there 
exist an actual disability for which service connection could 
be granted.  38 U.S.C.A. § 1110 (formerly § 310) and § 1131 
(formerly § 331) (West Supp. 2001); see Degmetich v. Brown, 
104 F.3d 1328 (1997).  The fact that the RO did not find the 
veteran's complaints of sensitivity to heat, cold and 
percussion on VA examination to be evidence of injury to the 
fifth cranial nerve is essentially an argument with how the 
facts were weighed, and as such it cannot be CUE.  Fugo, 
supra.  The Board finds that the determination made by the RO 
in 1982 was reasonable with respect to the facts shown, and 
that the law was not misapplied.  Thus, a reasonable 
rationale existed to grant the claim as the RO did for 
fracture of the left mandible and to not adjudicate or grant 
service connection for injury to the left cranial nerve in 
August 1982.  The fact that the RO did not grant service 
connection for injury to the fifth cranial nerve in the 
absence of a diagnosis of such does not compel a conclusion 
that the RO failed to consider appropriate statutory or 
regulatory provisions.  Thus, the Board finds that there was 
no clear and unmistakable error with respect to application 
of statutory or regulatory provisions.  The Board finds, 
further, that the alleged error in this case is not 
undebatable and that there is no evidence of an error in the 
August 1982 rating decision that would have manifestly 
changed the result of that decision as it relates to this 
appeal.

On the basis of the above analysis, the Board finds that the 
veteran has not met the relevant burden, and, therefore, the 
August 24, 1982, RO decision did not involve clear and 
unmistakable error and is final.


ORDER

The August 1982 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

